UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04871 General California Municipal Money Market Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 2/29/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS General California Municipal Money Market Fund February 29, 2016 (Unaudited) Coupon Maturity Principal Short-Term Investments - 99.8% Rate (%) Date Amount ($) Value ($) California - 99.8% ABAG Finance Authority for Nonprofit Corporations, Revenue (California Alumni Association Project) (LOC; Bank of America) 0.05 3/7/16 2,830,000 a 2,830,000 Alameda County Industrial Development Authority, Revenue (Malmberg Engineering, Inc. Project) (LOC; Comerica Bank) 0.13 3/7/16 1,830,000 a 1,830,000 Alameda County Industrial Development Authority, Revenue (Tool Family Partnership Project) (LOC; Wells Fargo Bank) 0.05 3/7/16 1,296,000 a 1,296,000 California, CP (LOC; Royal Bank of Canada) 0.05 3/9/16 2,000,000 2,000,000 California, CP (LOC; Royal Bank of Canada) 0.07 5/25/16 2,300,000 2,300,000 California, CP (LOC; U.S. Bank NA) 0.04 3/7/16 1,700,000 1,700,000 California, GO Notes (LOC; Royal Bank of Canada) 0.01 3/7/16 2,500,000 a 2,500,000 California, GO Notes (LOC; Sumitomo Mitsui Banking Corp.) 0.01 3/7/16 3,000,000 a 3,000,000 California, GO Notes (LOC; Sumitomo Mitsui Banking Corp.) 0.01 3/7/16 5,000,000 a 5,000,000 California Department of Water Resources, Water Revenue, CP (Liquidity Facility; Bank of Montreal) 0.08 3/2/16 2,000,000 2,000,000 California Economic Development Financing Authority, IDR (Volk Enterprises, Inc. Project) (LOC; JPMorgan Chase Bank) 0.13 3/7/16 300,000 a 300,000 California Economic Development Financing Authority, IDR (Vortech Engineering, Inc. Project) (LOC; Wells Fargo Bank) 0.04 3/7/16 1,165,000 a 1,165,000 California Enterprise Development Authority, IDR (Gordon Brush Manufacturing Company, Inc. Project) (LOC; Wells Fargo Bank) 0.07 3/7/16 7,000,000 a 7,000,000 California Enterprise Development Authority, IDR (Le Chef Bakery Project) (LOC; U.S. Bank NA) 0.07 3/7/16 1,630,000 a 1,630,000 California Infrastructure and Economic Development Bank, IDR (Bay Photo, Inc. Project) (LOC; Comerica Bank) 0.14 3/7/16 4,400,000 a 4,400,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 99.8% (continued) Rate (%) Date Amount ($) Value ($) California - 99.8% (continued) California Infrastructure and Economic Development Bank, IDR (Bonny Doon Winery, Inc. Project) (LOC; Comerica Bank) 0.14 3/7/16 2,500,000 a 2,500,000 California Infrastructure and Economic Development Bank, IDR (Chaparral Property Project) (LOC; Comerica Bank) 0.14 3/7/16 250,000 a 250,000 California Infrastructure and Economic Development Bank, IDR (International Raisins, Inc. Project) (LOC; M&T Trust) 0.17 3/7/16 3,750,000 a 3,750,000 California Infrastructure and Economic Development Bank, IDR (Starter and Alternator Exchange, Inc. Project) (LOC; U.S. Bank NA) 0.05 3/7/16 5,000,000 a 5,000,000 California Infrastructure and Economic Development Bank, IDR (Studio Moulding, Inc. Project) (LOC; Comerica Bank) 0.14 3/7/16 2,025,000 a 2,025,000 California Infrastructure and Economic Development Bank, IDR (Surtec, Inc. Project) (LOC; Wells Fargo Bank) 0.14 3/7/16 1,650,000 a 1,650,000 California Pollution Control Financing Authority, PCR, Refunding (Pacific Gas and Electric Company) (LOC; JPMorgan Chase Bank 0.01 3/1/16 4,400,000 a 4,400,000 California Pollution Control Financing Authority, SWDR (A&M Farms Project) (LOC; CoBank ACB) 0.04 3/7/16 1,900,000 a 1,900,000 California Pollution Control Financing Authority, SWDR (Ag Resources, III LLC Project) (LOC; CoBank ACB) 0.05 3/7/16 2,780,000 a 2,780,000 California Pollution Control Financing Authority, SWDR (Bay Counties Waste Services, Inc. Project) (LOC; Comerica Bank) 0.17 3/7/16 3,200,000 a 3,200,000 California Pollution Control Financing Authority, SWDR (Bos Farms Project) (LOC; CoBank ACB) 0.04 3/7/16 1,550,000 a 1,550,000 California Pollution Control Financing Authority, SWDR (Desert Properties, LLC Project) (LOC; Union Bank NA) 0.05 3/7/16 1,700,000 a 1,700,000 California Pollution Control Financing Authority, SWDR (Garden City Sanitation, Inc. Project) (LOC; Bank of Tokyo- Mitsubishi, UFJ, Ltd.) 0.06 3/7/16 3,000,000 a 3,000,000 California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Union Bank NA) 0.05 3/7/16 805,000 a 805,000 Coupon Maturity Principal Short-Term Investments - 99.8% (continued) Rate (%) Date Amount ($) Value ($) California - 99.8% (continued) California Pollution Control Financing Authority, SWDR (JDS Ranch Project) (LOC; Wells Fargo Bank) 0.04 3/7/16 2,350,000 a 2,350,000 California Pollution Control Financing Authority, SWDR (Mid-Valley Disposal Project) (LOC; Union Bank NA) 0.05 3/7/16 2,290,000 a 2,290,000 California Pollution Control Financing Authority, SWDR (Mill Valley Refuse Service, Inc. Project) (LOC; Comerica Bank) 0.17 3/7/16 1,170,000 a 1,170,000 California Pollution Control Financing Authority, SWDR (Northern Recycling and Waste Services, LLC Project) (LOC; Union Bank NA) 0.05 3/7/16 835,000 a 835,000 California Pollution Control Financing Authority, SWDR (Sierra Pacific Industries Project) (LOC; Wells Fargo Bank) 0.05 3/7/16 4,000,000 a 4,000,000 California Pollution Control Financing Authority, SWDR (South Lake Refuse Company, LLC Project) (LOC; Union Bank NA) 0.05 3/7/16 970,000 a 970,000 California Pollution Control Financing Authority, SWDR (Upper Valley Disposal Service Project) (LOC; Union Bank NA) 0.05 3/7/16 1,230,000 a 1,230,000 California Pollution Control Financing Authority, SWDR (Valley Vista Services, Inc. Project) (LOC; Comerica Bank) 0.17 3/7/16 3,800,000 a 3,800,000 California Pollution Control Financing Authority, SWDR (West Valley MRF, LLC Project) (LOC; Union Bank NA) 0.05 3/7/16 1,700,000 a 1,700,000 California Pollution Control Financing Authority, SWDR (Zerep Management Corporation Project) (LOC; Comerica Bank) 0.17 3/7/16 3,000,000 a 3,000,000 California School Cash Reserve Program Authority, Revenue 2.00 6/30/16 595,000 598,032 California Statewide Communities Development Authority, MFHR (Grande Garden Apartments) (Liquidity Facilty; FNMA and LOC; FNMA ) 0.04 3/7/16 1,925,000 a 1,925,000 California Statewide Communities Development Authority, MFHR (Lake Merritt Apartments) (LOC; U.S. Bank NA) 0.04 3/7/16 3,500,000 a 3,500,000 California Statewide Communities Development Authority, MFHR (Olen Jones Senior Apartments Project) (LOC; Citibank NA) 0.11 3/7/16 760,000 a 760,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 99.8% (continued) Rate (%) Date Amount ($) Value ($) California - 99.8% (continued) California Statewide Communities Development Authority, MFHR, Refunding (Horizons at Indio) (LOC; Citibank NA) 0.04 3/7/16 2,910,000 a 2,910,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.07 3/17/16 11,365,000 11,365,000 Concord, MFHR, Refunding (Maplewood and Golden Glen Apartments Project) (LOC; Citibank NA) 0.04 3/7/16 2,675,000 a 2,675,000 Contra Costa County, MFHR (Camara Circle Apartments) (LOC; Citibank NA) 0.04 3/7/16 1,575,000 a 1,575,000 East Bay Municipal Utility District, CP (Liquidity Facility; Bank of America) 0.06 3/3/16 5,000,000 5,000,000 East Bay Municipal Utility District, CP (Liquidity Facility; Sumitomo Mitsui Banking Corp.) 0.07 3/8/16 10,000,000 10,000,000 Irvine Ranch Water District, (Improvement District Numbers 105, 112, 113, 121, 130, 140, 161, 182, 184, 186, 188, 212, 213, 221, 230, 240, 250, 261, 282, 284, 286 and 288) (LOC; U.S. Bank NA) 0.01 3/1/16 4,000,000 a 4,000,000 Kern County, GO Notes, TRAN 7.00 6/30/16 1,000,000 1,022,045 Los Angeles County, TRAN 5.00 6/30/16 1,250,000 1,269,365 Los Angeles Department of Water and Power, Power System Revenue (Liquidity Facility; Citibank NA) 0.01 3/1/16 4,500,000 a 4,500,000 Los Angeles Municipal Improvement Corporation, LR, CP (LOC; Wells Fargo Bank) 0.03 3/10/16 7,000,000 7,000,000 Manteca Redevelopment Agency, Subordinate Tax Allocation Revenue, Refunding (Amended Merged Project Area) (LOC; State Street Bank and Trust Co.) 0.01 3/1/16 7,320,000 a 7,320,000 Moorpark Unified School District, GO Notes, TRAN 2.00 6/30/16 1,700,000 1,709,825 Oakland, GO Notes, TRAN 2.00 6/30/16 1,000,000 1,005,636 Riverside County, GO Notes, TRAN 2.00 6/30/16 1,000,000 1,005,636 Sacramento County, Special Facilities Airport Revenue (The Cessna Aircraft Company Project) (LOC; Bank of America) 0.04 3/7/16 8,800,000 a 8,800,000 Sacramento Municipal Utility District, Subordinated Electric Revenue, Refunding (LOC; Bank of America) 0.01 3/7/16 3,000,000 a 3,000,000 Coupon Maturity Principal Short-Term Investments - 99.8% (continued) Rate (%) Date Amount ($) Value ($) California - 99.8% (continued) San Francisco City and County Redevelopment Agency, MFHR (Leland Polk Senior Community) (LOC; Citibank NA) 0.04 3/7/16 1,690,000 a 1,690,000 San Jose, MFHR (Sunset Square Apartments Project) (LOC; Citibank NA) 0.04 3/7/16 3,869,000 a 3,869,000 San Jose Redevelopment Agency, CP (Merged Area Redevelopment Project) (LOC; JPMorgan Chase Bank) 0.10 4/11/16 5,900,000 5,900,000 Westminster Redevelopment Agency, MFHR (Brookhurst Royale Senior Assisted Living Project) (LOC; Union Bank NA) 0.10 3/7/16 235,000 a 235,000 Total Investments (cost $187,440,539) % Cash and Receivables (Net) % Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at February 29, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. STATEMENT OF INVESTMENTS General California Municipal Money Market Fund February 29, 2016 (Unaudited) The following is a summary of the inputs used as of February 29, 2016 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 187,440,539 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General California Municipal Money Market Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2016 By: /s/ James Windels James Windels Treasurer Date: April 25, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
